IN THE UNITED STATES DISTRICT COURT "-~..Ld;:o -\_`EMER
se

FoR THE DISTRICT oF MARYLAND 4 -\RECE,VFD
FIDELITY & GUARANTY cr §]__s;::§ mg
LIFE INSURANCE co., * y a’ "“~’°‘WY¢§§;~`;C§%W
Plamiff, * civil Acaon NO. RDB_H_i 508 rem
v. *
ABHINAV sHARMA, a a/., >_'=
Defendant. l *
>k =|< >l< >i< =i¢ >|< >|< >l< >l< >l< )k >|= >|<
MEMORANDUM 0PIN10N

 

This case arises from an alleged insurance reb`ating scheme. The Amended Complaint
alleges that Defendant Network Partners International, LLC (“Network Partners”)
coordinated With Defendants Abhinav Sharma (“Sharma”), RequiteLife, Inc. (“Requitel_.ife”),
jason Mandel, Tower Sttategic Group, LLC (“Tower Strategic”), Gregg Kjrschner
(“Kirschner”), MRM Advisors, LLC (“MRM”), _loshua Mandel, Ruhicon Advisory Partners,
lnc. (“Rubicon Advisory”), Rebecca Nadler (“Nadler”), Evan Pescatore (“Pescatore”), Agent
Does 1-10, and Other Person Does 1-10 (collectively, the “Agent Defendants”),] to perpetuate
a fraudulent rehating conspiracy, collecting large commissions and bonuses from Fidelity &
Guaranty Life Insurance Company (“Fidelity”) by financing the expensive first-year premiums
for life insurance policies and allowing them to lapse after just one year. In furtherance of the

scheme, Defendants are alleged to have made fraudulent misrepresentations to insurance

 

1 Defendants ]oshua Mandel, Rubicon Adv“isory Partners, Inc. ,]ason Mandel Tower Strategic Group, LLC,
Gregg Kirschner, and l\/IRM Advisors, LLC refer to themselves as the “Broker Defendants.’ This Court
occasionally uses this descriptor to reference this sub-set of the Defendants.

customers and Fidelity. Because Fidelity paid commissions representing 155% of the policy’s
nrst year premium payment, this scheme cost Fidelity millions of dollars.

Now pending before this Couft are the following motions: (1) the Broker Defendants’
1-2(b)(6) and 9(b) -Motion to Dismiss the Amended Complaint (ECF No. 88); (2) Plaintiff’s
Motion for Relief in Scheduling Rule 26(f) Conference (ECF No-. 91); (3) Defendant Rebecca
Nadler’s Motion to Dismiss (ECF No. 96); (4) Defendant Netvvork Partners International,
LLC’s Motion to Dismiss the Amended Complaint (ECF No. 121); (5) Defendant Evan
Pescatore’s Mot;ion to Dismiss and, Alternatively, Motion to Strike Plaintiff’s ]ury Demand
and Certain Allegations in the Amended Complaint (ECF NO. 129); and (6) Plaintiff’s Motion
for Leave to File a Second Amended Complaint (ECF No. 159).2 The parties’ submissions
have been reviewed and no hearing is necessary See Local Rule 105.6 (D. Md. 2018). For the
reasons stated herein, Plaintiff’s Motion for Leave to File a Second Amended Complaint (ECF
.No. 159) is DENIED WITHOUT PRE]UDICE to refile a lmore succinct pleading The
motions to dismiss (ECF Nos. 88, 96, 121, 129) are DENIED IN PART AND GRANTED
IN PART. Specifically, Count 2 of the Amended Complaint is DISMISSED; Count 6 is
DISMISSED; and 7 is DISMISSED as to all Defendants except Sharma and RequiteLife, Inc.3

Plaintiff’s Motion for Relief in Scheduling Rule 26(f) Conference (ECF No. 91) is DENIED

 

2 The Motion for Preliminary Injunction filed by Defendants RequiteLife, Inc. and Abhinav Sharma (ECF No.
26), the Motion to Stay Pend.ing Resolution of Motion to Consolidate filed by Defendants RequiteLife, Inc.
and Abhinav Sharrna (ECF No. 29), and Fide]ity’s Motion to Bar Defendants from Introducing Evidence in
their Reply Memorandum in Support of Preliminary Injunction (ECF No. 31) remain stayed by this Court’s
April 26, 2018 Order (ECF No. 64). Fidelity has notified this Court that it has reached a settlement agreement
with Defendants RequiteLife, Inc. and _Abhinav Sharma. (`ECF No. 159-1, at 1 n.l.)

3 As explained z`ryi'a, the defects associated with these Counts Would not have been remedied by the Plaintiff’s
proposed Second Amended Complaint.

2

AS MOOT.4

STRICKEN. The following claims remain:

The Non`ce of Supplemental Authority (ECF No. 146) is HEREBY

 

 

 

 

 

 

 

 

 

 

 

 

Count Claim Defendant
1 Fraud Network Partners, Agent Defendants,'
and Other Person Does

3 Violation of Racketeer lnfluenced & Network Partners, the Agent
Corrupt Organizations Act Defendants, and Other Person Does

4 Breach of Contract Network Partnersl

5 Breach of Contract Agent Defendants

7 Rescission, Restitution, and Sharma and RequiteLife
Constructive Trust (in the '
Alternative)

8 Negligence by Failing to Act with the Network Partners
Fiduciary Duty Required from Agent
to Principal

9 Indemnification and Attorneys’ Fees Network'Partners

BACKGROUND
I. Factual Background

ln a ruling on a motion to dismiss, this Court must accept the factual allegations in the
plaintiffs complaint as true and construe those facts in the light most favorable to the plaintiff
See, e.g., Edwardr a Cz`g/ of Go/d.tbaro, 178 F.3d 231, 244 (4th Cir. 1999). Plaintiff alleges that
Network Partners and the Agent Defendants perpetuated an affinity marketing conspiracy
involving members of the Hasidic and Orthodox _1ewish communities (ECF No. 57, at 1111 1,

2.) The object of this alleged conspiracy was to conduct an insurance rebating scheme

targeting these groups (Id. at 11 l.) a

The alleged illegal activity began in October 2014, when Network Partners applied to

become Fidelity’s General Agent. (Id. at 11 30.) Fidelity alleges that Network Partners made

 

4 This Court will issue a modified Schedu]ing Order in due course providing for a Rule 26(f) conference

3

 

false representations in order to obtain this position. (Id. at 11 31.) On October 16, 2014,
Network Partners entered into an “Agency Agreement” with Fidelity, which appointed it to
act as a producer and agent for Fide]ity for the purpose of selling insurance policies. (Ia’. at 11
32, Ex. D.) Section 15 of this Agreement states as follows:

Section 15. Lir_nitations of Authority: You are not authorized to: (i) incur on

behalf of the Company any expense, indebtedness or liability; (ii) make, alter or

discharge contracts; (iii) waive forfeitures; (iv) quote rates except as published

by the Company; (v) extend the time of payment of any premium; (vi) extend

credit for the purpose of purchasing or keeping any insurance product in force;

(vii) approve any application for insurance; (viii) represent to any person(s) that

any insurance is in effect before the Company so acknowledges; (ix)

acknowledge or represent the-existence of any insurance with the Company; (x)

make'any representation or state any opinion regarding the validity or payment

of any claim; or (xi) engage in any act on behalf of the Company that is not
specifically authorized by this Agreement.

(M. my 195.)

Fidelity also entered into an “insurance Producer Agreement” with Sharma,
RequiteLife, jason Mandel, Tower Strategic, ]oshua Mandel, Rubicon Advisory, Nadler,
Pescatore, and each of the Agent Does (collectively, the “Agent Defendants”), which
appointed these persons and entities to act as the agents for Fidelity for the purpose of selling
insurance policies (Id. at 11 34.) Section 13 of the Insurance Producer Agreement included
the same provision as quoted above, including the prohibition on extending credit for the
purpose of purchasing or keeping any insurance product in force. (Id. at 11 197.)

Like other insurance companies, F'idelity pays its agents a hefty commission for selling
life insurance policies (ld. at 1111 16~17.) In this case, Fidelity paid its agents up to 155% of a
policy’s first year premium in commission and bonus payments (Id. at 11 16.) Fidelity claims

that this figure is not terribly surprising, as other insurance companies also pay commissions

and bonuses in excess of each insured’s first year premium. (Id. at 11 17-18.) Driving these
large commissions was Fidelity’s expectation that the life insurance policies would remain in
effect for years and that Fidelity would turn a profit on its policies. (Id. at 11 19.) lt was therefore
essential that Fidelity’s customers enter into their life insurance contracts with the intent to
renew them for a period of time and not to allow them to lapse after just one year.

Fidelity alleges that Network Partners, the Agent Defendants, and Other Person Does
breached their contracts and their fiduciary duties as insurance agents by conspiring and
scheming to sell insurance policies issued by Fide]ity for the sole purpose of obtaining
commission payments which exceeded the first year’s premiums, then allowing the policies to
lapse after one year. (Ia'. at 11 38.) It is alleged that Network Partners and the Agent Defendants
lied to Fide]ity by claiming that they were “properly selling” the policies. (Id.) Network
Partners allegedly directed the activities of the other Defendants, including their sale and
financing of life insurance products (Id.)

To achieve their illicit objectives, Defendants allegedly falsely represented to the
Insureds that they could maintain their policies without paying the full annual premiums, and
that the agents would arrange for their payment instead (Id. at 11 45.) Network Partners and
the Agent Defendants then conspired with Other Person Does to pay some or all of the first-
year premiums (Id.) Next, the Defendants submitted fraudulent applications for life insurance
to Fidelity (Id.) After Fidelity paid the Defendants commissions and bonuses, the Defendants
would use these funds to pay the Insured’s premiums (Id.) These policies were not intended
to be renewed after one year, and the Defendants either allowed or encouraged the Insured to

let their policies lapse. (Id.) The Defendants allegedly predicted the difference between the

commissions (plus bonuses) they received and the first year’s premium, thereby obtaining a
profit (ld.)

Fidelity bolsters these claims by referencing the unusually high lapse rates associated
with the insurance policies sold by the Defendants (Ia'. at 11 39.) An insurance policy may
“lapse” by the insured’s failure to pay the annual premium. The “Lapse Rate” describes the
percentage of policies that lapse in a given policy year. (M at 11 40.) Fidelity’s Large Policies
(z`.e., policies for which the insured paid 325,000 or more in annual premiums) issued from
2011 through August l, 2016 allegedly had a Lapse Rate of 9.9% during the second policy
year. (Id. at 11 41.) The Lapse Rate for Large Policies sold by Network Partners and the Agent

Defendants during the second policy year was 84.4%_a figure eight times higher than the

 

Lapse Rate for Fidelity’s policies sold by other agents. (l'd. at 11 44.) Fidelity argues that these
lapse rates “makeH absolutely no financial sense” in the absence of fraud. (Id. at 11 49.) As
Fidelity notes, it would not be sensible for an Insured to make a large premium payment
(Fidelity supplies the hypothetical figure of $400,000) only to make no payments after the first
year. (l'd. at 11 49.)

Fidelity does not merely describe the broader contours of the conspiracy or appeal to
logic; it alleges several specific instances of allegedly fraudulent insurance sales. Fidelity
provides a chart cataloging “ill-gotten commissions and bonuses paid over some fifteen
months.” This chart includes the truncated policy number, its effective date, the name of the
selling agent, the upline agency associated with the sale, and the commission and bonuses
received associated with each alleged act of misconduct (Id. at 11 13.) All Defendants, save

for ]oshua Mandel, are implicated in these transactions (Id.) Furthermore, Fidelity lists eight

“predicate acts” forming the basis for its claims. (Id. at 1111 101, 111, 121, 136, 146, 156, 167,
177.) By way of example, Defendant Kirschner is alleged to have sold a life insurance policy
with a face amount of $7,500,000 and an effective date of October 24, 2015. (Id. at 11 167.)
The first-year premium for the policy was $416,400.00. (Id. at 11 168.) The Insured, referred
to as “BS” did not make the second year’s scheduled premium payment; in other words, he
paid $416,400.00 for one year of life insurance coverage. (Id. at1111 169, 172.) Network Partners
and Kirschner, meanwhile, earned $822,420.00 in commission and bonus payments from
Fidelity. (ld. at 11 173.) Suspiciously, although BS resides in Brooklyn, New York, he used an
out-of-state bank account to fund the first-year premium and an out-of-state trustee to
establish the beneficiary trust, which was formed in Connecticut. (Id. at 11 175.)
II. Procedural Background

On ]une 2, 2017 Fidelity commenced this lawsuit, naming only Abhinav Sharma,
RequiteLife, lnc., and ]ohn Doe as Defendants CE.CF No. 1.) On ]une 30, 2017 Brokerage
lnsurance Partners, Inc. (“BIP”) filed a lawsuit against'Fi-delityJ currently pending before the
Honorable George L. Russell, III of this Court. 593 Bm,éemge Iniumnre Parfneri,lne 1). Fidek`§y c'?‘-
Gamn§) Lij lawrence Ca., et a/. (GLR-lY-l 81 5) (the “BIP;’ litigation). On April 4, 2018 Fidelity
filed an Amended Complaint, joining the remaining defendants. (ECF No. 57.) ln the

Amended Complaint, Fidelity asserts nine Counts:

 

Count Claim l Defendant

 

 

 

 

 

 

1 Fraud . Network Partners, Agent Defendants,
and Other Person Does
2 Civil Conspiracy to Breach Duty of Network Partners and _Agent
Agent to Principal and Aiding and Defendants
Abetting that Breach

 

 

 

 

 

 

 

 

 

3 Violation of Racketeer lnfluenced & Network Partners, the Agent
Corrupt Organizations Act Defendants, and Other Person Does

4 Breach of Contract Network Partners

5 Breach of Contract Agent Defendants

6 Rescission, Restitution, and l\letwork Partners
Constructive Trust (in the '
Alternative)

7 Rescission, Restitution, and Agent Defendants
Constructive Trust (in the
Alternative) ,

8 Negligence by Failing to Act with the Network Partners
Fiduciary Duty Required from Agent
to Principal

9 Indemnification and Attorneys’ Fees Network Partners

 

 

 

 

On September 4, 2018, Fidelity answered the Complaint in the BIP litigation, asserting

counterclaims against BIP closely resembling those in the Amended Complaint.

STANDARi)S OF REVIEW
I. Motion for Leave to File an Amended Cornplaint.

Under Rule 15(a) of the Federal Rules of Civil Procedure, leave to file an amended
complaint “shall be freely given when justice so requires.” This “liberal rule” reinforces the
“federal policy in favor of resolving cases on their merits instead of disposing them on
technicalities.” faber a flame , 438 F.3d 404, 426 (4th Cir. 2006). As noted by the United
States Court of Appeals for the Fourth Circuit, Rule 15(a) ensures that the “plaintiff [is] given
every opportunity to cure a formal defect in his pleading.” O.rz‘rqem,éz` a Sez`ge[, 177 F.3d 245,
252-53 (4th Cir.1999) (quoting SA Charles Allen W'right & Arthur R. Miller, Federal Practice
& Procedure § 1357 (2d ed.iaao)j. ' l

The “liberal rule” of Rule l§(a), however, is not absolute A court may deny leave to

file an amended complaint when the amendment “would be prejudicial to the opposing party,

there has been bad faith on the part of the moving party, or the amendment would be futile.”
johnson t). Omirea€ Faodr Ca., 785 F.2d 503, 509 (4th Cir.l986) (citing Foman i). Dai)z`r, 371 U.S.
178, 182 (1962)). Delay alone may not serve as the basis for denying a plaintist motion.
Orvweat Foodr Co., 785 F.2d at 509. Rather, any claimed delay “must be accompanied by
prejudice, bad faith, or futility.” Id. at 510 -(citing Daw`.t i). Pz`perAz`r./:rqu‘ Ca., 615 F.2d 606, 613
(4th Cir.1980)). A court must consider the “nature of the amendment and the timing,” as the
“further the case progresse[s] before judgment [is] entered, the more likely it is that the
amendment will prejudice the defendant or that a court will find bad faith on the plaintiffs
part.” l_.aber, 438 F.3d at 427.
II. Motion to Dismiss for Failure to State a Claim.

Under Rule 8(a)(2) of the Federal Rules of Civil Procedure, a complaint must contain
a “short and plain statement of the claim showing that the pleader is entitled to relief.” Fed.
R. Civ. P. 8(a)(2). Rule 12(b)(6) procedure authorizes the dismissal of a complaint if it fails to
1 state a claim upon which relief can be granted. Fed. R. Civ. P. 12(b)(6). The purpose of Rule
12(`b)(6) is “to test the sufficiency of a complaint and not to resolve contests surrounding the
facts, the merits of a claim, or the applicability of defenses.” Pm/e) a Cz`g/ oyFCbarfatz‘ewz`!!e, 464
F.3d 480, 483 (4th Cir. 2006). To satisfy Rule 8(a)(2), a complaint need not include “detailed
factual allegations.” Be//A¢/anfz'c Corj). :). Twombb), 550 U.S. 544, 555 (2007);A5/am)]? a lqba/, 556
U.S. 662, 678 (2009). In reviewing a Rule 12(b)(6) motion, a court “must accept astrue all of
the factual allegations contained in the complaint” and must “draw all reasonable inferences

1from those facts] in favor of the plaintiff.” E.I. du Pom‘ de Nemaur.r Q"?’ Co. n Ka/on Indu.r., Inc.,

637 F.?)d 435, 440 (4th Cir. 2011) (citations omitted); Ha!/ v. Direcz‘Tl/, LLC, 846 F.3d 757, 765
(4th Cir. 2017).

_ Rule 9(b) of the Federal Rules of Civil Procedure requires that “the circumstances
constituting fraud be stated with particularity.” Fed. R. Civ. P. 9(b). The rule “does not require
the elucidation of every detail of the alleged fraud, but does require more than a bare assertion
that such a cause of action exists.” Mylan Labr., Inc. a Akzo, N.l/., 770 F. Supp. 1053, 1074
(D. Md. 1991). To satisfy the rule, a plaintiff must “identify with some precision the date,
place and time of active misrepresentations or the circumstances of active concealments.”
fla/amon a W/aeeler, 492 F. Supp. 2d 492, 509 (D. Md. 2007). As the United States Court of
Appeals for the Fourth Circuit stated in United jtate.t ex re/.r Narban a Takeda P/)arm‘. Norz‘/)
Amen"ra, lnr., 707 F.3d 451 (4th Cir. 2013), the aims of Rule 9(b) are to provide notice to
defendants of their alleged misconduct, prevent frivolous suits, eliminate fraud actions where
all the facts are learned after discovery, and protect defendants from harm to their goodwill
and reputation 707 F.3d at 456 (citation omitted).

ANALYSIS
I. Leave to Amend.

n Nearly two years after it Eled the present lawsuit, Fidelity seeks leave to file a Second
_Amended Complaint which is 284 pages long, contains 2,424 paragraphs, adds over sixty
defendants (some of whom are anonymous), and attaches over a thousand pages of exhibits
lt justifies these changes by referencing extensive discovery which has taken place in related
bankruptcy proceedings before the United States Bankruptcy Court for the Northern District

of Illinois. Three sets of Defendants oppose Fidelity’s Motion and have filed three Responses

10

in Opposition. (ECF Nos. 163, 164, and 165.) These Defendants maintain that the Second
Amended Complaint is neither a “short and plain statement of the claim” as required by Rule
8(a) and that the extravagant amendments Fidelity proposes would prejudice them. (ECF No.
163, at 2-3; ECF No. 164, at 15-19; ECF No. 165, at 3-4.)

As this Court has previously cautioned, leave to file an amended complaint is “not
guaranteed.” lee Lag/ v. Naf'/R.R. Parrenger Carp., `RDB-14-0179, 2014 WL 6967957, at *7 CD.
Md. Dec. 8, 2014). The “proper length and level of clarity for a pleading cannot be defined
with any great precision and is largely a matter that islleft for the discretion of the trial court.”
diane z). Wade`e/d, 184 F.R..D 553, 554 (D Md. Feb. 22, 1999) (quoting Charles A. Wright and
Arthur R. Miller, 5 Federal Practice & Procedure § 1217 (2d Ed. 1990)). In exercising this
discretion, this Court must balance its policy of granting leave to amend against its obligation
to “manage [its] docket[] and courtroom[] with a view toward the efficient and expedient
resolution of cases.” Abda/-Mumif, 896 F.3d at 292 (quoting Dz'ez‘{ a Boa/din, --- U.S. ---, 136 S. l
Ct. 1885, 1892 (2016).

ln some situations the “nature of the amendment and its timing” may warrant the
conclusion that it is prejudicial to defendants Adba/-Mamiz‘ a A/exandn`a H}ana’az`, LLC, 896
F.3d 278, 293 (4th Ci.r. 2018) (quotjng l_.aber, 438 F.3d at 427). Accordingly, while plaintiffs
are afforded “every opportunity to cure a formal defect,” see On‘rr;em/éz', 177 F.3d at 252-53,
they may not use amendments to “radically alter” the course of litigation long after it has
commenced lee Mart/)ergy a .S`Pamw.r Poz`nt, LLC, ELH-15-0022, 2016 VVL 8669914, at *9 (D
Md. Oct. 28, 2016) (quoting Cotfmm Tranrmz'm`on .l:yr. LLC n Ker.r/mer, 429 F. Supp. 2d 461, 473

(E.D. Pa. 2007).

11

The shear length of the Second Amended Complaint contravenes the spirit of the
Federal Rules, which contemplates a “short and plain statement of the claim showing that the
pleader is entitled to relief.” Fed. R. Civ. P. 8(a). Although Fidelity must meet a heightened
pleading standard to adequately plead its fraud claims, it may do so in a Complaint which is
significantly more concise. As discussed below, the operative Amended Complaint (itself 58
pages long) adequately satisfied this pleading standard. v Most problematically, the Second
Amended Complaint would join over sixty new Defendants-some of whom are anonymous,
and others who have been added only for the purposes of settlement A pleading amendment
is not the proper means of effectuating all of these goals at once, thereby radically altering the
course of the` litigation in one move nearly two years after it has commencedl At a future date,
this Court is willing to entertain full briefing on Motions to join and Motions to Consolidate.
Fidelity may even seek leave to amend its Complaint once more, this time taking heed of this
Court’s guidelines5 Accordingly, the Motion for Leave to File a Second Amended Complaint
(ECF No. 159) is DENIED WITHOUT PRE_]UDICE.

II. Motions to Dismiss the Amended Complaint.

The Broker Defendants, Network Partners, Rebecca Nadler, and E.van Pescatore have
filed four separate Motions to Dismiss (`ECF Nos. 88, 96, 121, and 129), all of which have
been ripe for some time. Because the issues presented in these motions overlap considerably,
and the motion of Rebecca Nadler adopts the arguments presented in the Broker Defendant’s

Motion to Dismiss, this Memorandum Order will address them together. Collectively, the

 

5 In a telephone conference with the parties in this action, this Court cautioned Fidelity that it expected that
its Second Amended Complaint would be concise to promote effective case management

12

Defendants have called for the dismissal of each of the nine counts in the Amended
Complaint. For the reasons stated herein, the motions are DENIED.
A. Count 1_Fraud

In Count l of the Amended Complaint, Fidelity asserts a claim of fraud against
Network Partners, the Broker Defendants, Evan Pescatore, and unidentified "other person
Does.” Each responding Defendant asserts that Fidelity has failed to meet the heightened
pleading standards of Rule 9(b) of the Federal Rules of Civil Procedure with respect to its
fraud claims To recover for a claim of fraud or intentional misrepresentation under Maryland
law, a plaintiff must show: “(1) that the defendant made a false representation to the plaintiff,
(2) that its falsity was either known to the defendant or that the representation was made with
reckless indifference as to its truth, (3) that the misrepresentation was made for the purpose
of defrauding the plaintiff, (4) that the plaintiff relied on the misrepresentation and had the
right to rely on it, and (5) that the plaintiff suffered compensable injury resulting from the
misrepresentation.” Naz`/r a 5 c'?’ R, Inr., 334 Md. 398, 639 A.Zd 660, 668 (Md. 1994). With
respect to the knowledge or scienter elements of the cause of action, the United States Court
of Appeals for the Fourth Circuit has noted that “Rule 9(b) allows conclusory allegations of
defendant's knowledge as to the true facts and of the defendant's intent to deceive.” Hnm`ma
a Wertz`ng/oauie jerome/a Rz`aer Co.-, 176 F.3d 776, 784 (4th Cir. 1999) (citing 5 Charles Alan
Wright & Arthur R. Miller, Federal Practice and Procedure§ 1297 (2d ed. 1990)). The
Complaint must, however, “ident_ify with some precision the date, place and time of active
misrepresentations or the circumstances of active concealments.” johnson a Whee/er, 492 F.

supp. 2d 492, 509 (D. Md. 2007).

13

The existing Amended Complaint easily satisfies Rule 9(b)’s pleading requirements It
alleges that in 2014 Network Parmers and other Defendants, including the Broker Defendants
and Nadler, contacted prospective customers about purchasing insurance from Fidelity for
the sole purpose of obtaining commission and bonus payments through an illegal rebating
scheme. (Am. Compl. at 11 94, ECF No. 57.) The scheme was perpetuated in early 2015
through 2016. (Id.' at 11 27.) The Arnended Complaint references specific misrepresentations
made by the Defendants to the insured parties and to Fidelity, including that the life insurance
policy applications were legitimate applications for life insurance (Id. at 1111 27, 218.)
Moreover, the Amended Complaint thoroughly describes the methods by which the
Defendants perpetuated a fraudulent scheme (Id. at 1111 27, 29-32, 34, 36, 38, 39-45, 48, 84-
98.) Finally, the Amended Complaint describes several instances of alleged sham life insurance
sales, specifying the date of each transaction (Id. at 1111 136, 146, 156, 167, 177.) The Amended
Complaint specifically identifies Defendants Abhinav Sharma, lason Mandel, Gregg
Kirschner, and Rebecca Nadler (all allegedly working in consort with Network Partners) and
Pescatore (working under Brokerage Insurance Partners) as the agents orchestrating sham
sales The limended Complaint even contains a chart summarizing their sales, including the
date they took place, the upline agency with which they _conduct business, and the
commissions they earned. (Id. at 11 13.) These allegations are sufficient

B. Count 2-Civil Conspiracy to Breach.Duty of Agent to Principal.
In Count 2, Fidelity alleges that the Defendants engaged in a civil conspiracy to breach

their fiduciary duties and to aid and abet that breach.6 (Am. Compl. 1111 223-249.) At this stage,

 

5 The proposed Second Amended Complaint does not contain a civil conspiracy claim based on the breach of

14

Fidelity must allege a prima facie claim of civil conspiracy, z'.e., “a combination of two or more
persons by an agreement or understanding to accomplish an unlawful act or to use unlawful
means to accomplish an act not in itself illegal, With the further requirement that the act or
means employed must result in damages to the plaintif .” Hz'// a Bm.rb Engz'neemiiMafen`a/J, Inc.,
383 F. Supp. 2d 814, 821 (D. Md. 2005) (quoting BEP, Inc. z). Az,éz'man, 174 F. Supp. 2d 400,
408 (D Md. 2001)). Conspiracy is not a tort on its own but is dependent on some underlying
tort that caused injury to the plaintiff. la’. (citations omitted).

Defendants argue that Fidelity’s conspiracy claim must be dismissed because l\/laryland7
does not permit plaintiffs to advance a breach of fiduciary duty as a stand-alone cause of
action 1a loan a Kann, 344 Md. 689, 690 aaa 309 (1997), the Marylana com Of Appeals
held that “there is no omnibus tort for the breach of fiduciary duty by any and all fiduciaries.”
344 Md. 689, 690 A.Zd 509, 520-21 (1997). The Court clarified that its holding did not
foreclose any action based on the breach of a fiduciary duty. Id. at 521. Under Kann, a plaintiff
may not pursue a stand-alone claim for breach of fiduciary duty; rather, the breach must
constitute an element of another cause of action. See D.@) a United Bmz)é, PX-16-0975, 2018
WL 3707833, at *llrn.6 (D. Md. Aug. 3, 2018) (cit:ing Boz`ardz' z). Free.rz‘ate, ELH-11-1676, 2013
WL 5410131, at *6-7' (D. Md. Sept. 25, 2013). Stated another way, a breach of fiduciary duty

(¢

may be “relevant to other causes of action,” but it cannot constitute a stand alone

 

fiduciary duty.

l Pursuant to the Governing Law Provision in the Insurance Producer Agreement and the Agency
Agreement, Maryland law applies. (Am. Compl. Ex. E, at § 29, ECF No. 57-5; Am. Compl. Ex. E, at § 27,
ECF No. 57-6.}

15

nonduplicative cause of action.” Boz'ardz`, 2013 WL 5410131, at *7 (quoting Wa.reman Go!drtez'n
liasz LLC a K@), 197 Md. App. 586, 631-32, 14 A.2d 1193, 1219 (2011).

A breach of fiduciary duty may not serve as the tort underling Fidelity’s civil conspiracy
claim. In this case, Fidelity’s conspiracy claim is premised on a breach of fiduciary duty arising
from the Defendants agreement to abide by the terms of an Insurance Producer Agreement
and an Agency Agreement. (ECF No. 57, at 1[1] 235-236.) Fidelity also pursues breach of
contract claims against these Defendants-arising from this very same conduct (Id. at 1l1l 278-
303.) While the alleged breaches of Bduciary duty may be relevant to Fidelity’s breach of
contract claims, they do not give rise to an independent cause of action. To the extent that
Fidelity seeks to bring a cause of action based on a breach of contract, Maryland law does not
recognize such a claim. Ha/e Tmck.r ofMag//and, LLC z). l/o/t)o Tmc)€.r Nort/) Amerz'm, lac., 224 F.
Supp. 2d 1010, 1021 (D. Md. Sept. 11, 2002). Moreover, Fidelity may not pursue a conspiracy
claim based on its claim of negligent breach of fiduciary duty articulated in Count 8. Baub/z`z‘q
z). Penz`mu/a Regiana/Medfca/ Cen¢er, WMN-10-0819, 2010 WL 3199343, at *6 (D. Md. Aug. 12,
2010) (“One cannot agree or conspire to be negligent.”). Accordingly, the Motion to Dismiss
is GRANTED as to Count 2.

C. Count 3--Violati0n of Racketeer Influenced 8c Corrupt Organizations Act.

In Count 3 of the Amended Complaint, Fidelity advances a Racketeer Influenced and
Corrupt Organizations Act (“RICO”) claim pursuant to 18 U.S.C. § 1962(c), which prohibits
“any person employed by or associated with any enterprise” to conduct “such enterprise’s
affairs through a pattern of racketeering activity or collection of unlawful debt.” 18 U.S.C. §

1962(c). To make out a prima facie RICO case under this provision, the plaintiff must show

16

the existence of the following elements: “(1) conduct (2) of an enterprise (3) through a pattern
(4) of racketeering activity and (5) a resulting injury in his business or property (6) by reason
of the RICO violation.” Kun Lee a PMG 1007, LLC, RDB»09-1514, 2010 WL 148323, at *3
(D. Md._]an. 11, 2010) (quoting DL¢lddafz`o a Ge//er, 264 F. Supp. 2d 367, 396 [E.D. Va. 2003)).
Fidelity has sufficiently alleged these elements
1. Conduct

Network Partners argues that Fidelity has failed to allege that it engaged in “conduct”
because the Amended Complaint does not sufficiently describe its role in the alleged criminal
enterprise In Reve.r a limit cit Young, 507 U.S. 170, 113 S. Ct. 1163 (1993), the Supreme Court
held that “RICO liability is nor limited to those with a formal position in the enterprise, but
some part in directing the enterprise’s affairs is required.” 507 U.S 170, 113 S. Ct, at 1170. This
requirement is designed to prevent RICO claims from reaching “outsiders” who have merely
conducted their “a.wn affairs.” United State.r a Gmbb, 11 F.3d 426, 439 n.24 (4th Cir. 1993)
(quoting Rer)e.r, 507 U.S. at 185, 113 S. Ct. at 1173). To support its argument, Network Partners
relies on persuasive authority which holds that that the plaintiff must give some suggestion of
“which Defendants directed the activities of the alleged scheme.” Dar)z`.r r). Hudgz`n.r, 896 F. Supp.
561, 567 (E.D. Va. Aug. 2, 1995); see also 1a re fmi/emma Bm/éemge firefith D`kgatz`on, 618 F.3d
300, 370~73 (3d Cir. 2010) (“Simply pleading that a defendant ‘participated in the operation or
management’ of an enterprise, however, is not enough to make out a violation of § 1962(c).”).

Fidelity has satisfied this requirement by alleging that Network Partners “acted as the
hub” of the alleged conspiracy and “directed” the Agent Defendants to solicit the sham sales

of life insurance (ECF No. 57, at ll 29.) These allegations are elaborated upon at various

17

_ points throughout the Complaint the scheme started When Network Partners became
Fidelity’s General Agent in 2014; continued as it acted as the “upline agency” for various co-
defendants, overseeing numerous fraudulent life insurance sales which are described in detail,
and specifically supervised the activities of Defendant Rebecca Nadler, who “reported directly
to Network Partners.” (Id. at llil 13, 29, 29, n.3, 30.) ln sum, the Amended Complaint gives
adequate assurance that Network Partners and its co-defendants were not merely “outsiders”
tending to their own affairs who have been inadvertently swept into a RICO lawsuit Each
Defendant is alleged to have played a role in a wide-spread insurance rebating scheme and
Network Partners in particular is alleged to have managed these affairs.
2. Enterprise

An enterprise is “an ongoing organization, formal or informal, in which the various
associates function as a continuing unit.” Pa/wetl‘o .i`¢ate Medz'ca/ Cenz‘er, Inc. 1). Operaz‘z`on l_.z_';fz]ine,
117 F.3d 142, 148 (4rh Cir. 1997) (citing United _S`taz‘et z). Turke¢fe, 452 U.S. 576, 583, 101 S. Ct.
2524, 2528 (1981)). As all Defendantsi?1 have noted, the plaintiff must provide some factual
content regarding the relationships between or among them to satisfy this element tier Gmnt
a jbapz'm </:’a‘ Burma, 871 F. Supp. 2d 462, 473 (D. Md. 2012) (holding that plaintiff failed to
allege that defendants were engaged in an “enterprise” because the complaint alleged only that
the “Defendants engaged in a mortgage lending enterprise.”)

Fidelity has adequately pled the existence of an enterprise by describing, albeit in

general terms, the hierarchy and structure of the insurance rebating scheme. Again, Network

 

3 Network Partners, Evan Pescatore, and the “Broker Defendants” (whose arguments are adopted by
Rebecca Nadler) rely on Grant.

18

Partners is alleged to sit at the nerve center of an insurance rebating scheme, directing the
activities of various insurance agents and related entities The relationships among these
parties are not difficult to decipher, especially when drawing all reasonable factual inferences
in favor of the Plaintiff and employing common sense, which this Court may not abandon.
Network Partners was Fidelity’s General Agent. As the “upline agency” for most of the
remaining Defendants, it supervised and managed their activities. Although Evan Pescatore
is alleged to have worked with a different upline agency (Brokers Insurance Partners), the
Amended Complaint nevertheless alleges that Network Partners directed Pescatore’s
insurance sales. The methods employed to perpetuate the_conspiracy are rehearsed at length.
At this stage, these allegations are sufficient to survive a motion to dismiss
3. Predicate Acts

Fidelity has predicated its claims of RICO violations on the Defendants’ alleged
commission of mail fraud and wire fraud.9 (ECF No. 57, at 1[ 262.) l Section 1961 of RICO
defines “racketeering activity” to include a number of acts proscribed by the criminal code,
including mail fraud under 18 U.S.C. § 1341 and wire fraud under 18 U.S.C. § 1343. These
crimes have similar core elements: “(1) defendant’s knowing participation in a scheme to
defraud; and (2) the mails or interstate wire facilities were used in furtherance of the scheme,
but they need not be an essential element of the scheme.” Prorz’or a Metmpoli¢an Moa@) Store

ca¢p., 645 F. supp 2d 464, 473 (D. Md. 2009) (ciaaon Oaatted). "rt is well estathth am

 

9 Although Fidelity contends that it bases its claims on “other unlawful activity,” it does not elaborate on this
point. (ECF No. 127, at 11.)

19

Rule 9(b) applies to RICO claims where the alleged predicate acts involved fraud.” Sngerz`or
Bank., F.S.B. a Tandem Na¢. Mon‘gage, Inc., 197 F, Supp. 2d 298, 326 (D. Md. 2000).

Fidelity has satisfied this pleading standard The Complaint alleges that each defendant
participated in an elaborate scheme to commit mail and wire fraud by “sending fraudulent
insurance applications through the mail and wire, sending premium payments from
undisclosed funding sources through the wire, and rebating the premium payments back to
the insureds and/ or the funding sources through the wire.” (ECF No. 57, at 1l 262.) The
Complaint specifies a specific time period during which allegedly fraudulent insurance
applications were submitted and lists numerous examples of these unlawful acts. Moreover,
as _ludge Garbis of this Court once observed of a similar RICO claim, “it is virtually certain
that the Defendants, if they did any of the allegedly fraudulent acts alleged . . . at all, would at
some point have used the mails and wires themselves.” .S`zg>en`or Bam€=., 197 F. Supp. 2d at 321.

4. Pattern of Racketeering Activity
All Defendants have argued that Plaintiff has not alleged a “pattern” of racketeering
7activity. RICO defines a “pattern of racketeering activity” as requiring at least two acts of
racketeering activity within ten years of each other. 18 U.S.C. § 1961(5)‘. Chief]udge James K.
Bredar of this Court has thoughtfully discussed the meaning and purpose of the “pattern”
element of a RICO claim as follows:

To prove a pattern, a plaintiff is required to show that the predicate acts “are

[1] related and [2] that they amount to or pose a threat of continued criminal

activity.” H.]. Inc. a Nort/awe.tz‘em Bel/ Tel. Co., 492 U.S. 229, 239 (1989). Acts are

related if they “have the same or similar purposes, results, participants, victims,

or methods of commission, or otherwise are interrelated by distinguishing

characteristics and are not isolated events.” Id. at 240. “‘Continuity’ is both a

closed_ and open-ended concept, referring either to a closed period of repeated
conduct, or to past conduct that by its nature projects into the future with a

20

threat of repetition.” ld. at 241; armrdMena.rm, faa a Wammzan, 886 F.2d 681,
683_84 (4th Cir. 1989) (“[P]redicate acts must be part of a prolonged criminal
endeavor.”).

Capita/l_zg/atz`ag and Supp§v, LLC a Wz`r'ig, ]KB-17-3765, 2018 WL 3970469, at *5

(D. Md. Aug. 20, 2018).

As_ludge Bredar explained, the Fourth Circuit has adopted a “flexible” approach to the
pattern inquiry which “looks to the ‘criminal dimension and degree’ of the alleged
misconduct.” Capz`ta/ ngfz`ng, 2018 WL 3970469, at *6 (quoting Brandenbu@ a Sez'a’e!, 859 F.2d
1179, 1185 (4th Cir. 1988); HMK Cozj>. z). Wa/rqy, 828 F.2d 1071, 1073 (4th Cir. 1987). “The
mere fact that the predicate acts were all in furtherance of a angle scheme or directed at a single
victim does not automatically foreclose RICO liability.” Capita! fighting 2018 WL 3970469, at
*6 (citing A/-Abr)od a E/-Sbawarz`, 217 F.3d 225, 238 (4th Cir. 2000); Braadeabmg, 859 F.2d at
1185).

In light of the totality of the allegations, the Amended Complaint suffices to allege a
pattern of racketeering activity. Fidelity alleges that the Defendants participated in an ongoing
scheme revolving around Network Partners, which allegedly directed the activities of Sharma
and RequiteLife, jason Mandel, TSG, Kirschner and MRM, ]oshua Mandel and RAP, l\ladler,
Pescatore, and other persons (Id. at 11 29.) These parties “conspired together to sell life
insurance for the fraudulent purpose of obtaining commissions that were in excess of the
premiums paid.” (la’. at il 255.) Their life insurance rebating scheme was allegedly widespread
and continuous; Fidelity has identified numerous instances of alleged fraud associated with the
insurance rebating scheme from early 2015 and 2016. (ld. at ml 1*01-87.) Fidelity’s contentions

are supported by a detailed summary of numerous insurance sales, the corresponding date of

21

the transaction, and the commissions earned thereby. (Id. at 1[ 13.) These allegations depict
“a continuous criminal endeavor” which RICO is intended to combat qu,ez`n, 812 F.2d at
154. Although the Amended Complaint identifies only a single victim-Fidelity_the
widespread nature of the alleged illegal activity places this case within the ambit of RICO.

Defendants _loshua Mandel, Rebecca Nadler, and Evan Pescatore have advanced some
version of the argument that the Amended Complaint fails to allege that they engaged in a
“pattern” of racketeering activity because they are not personally implicated in any acts of mail
or wire fraud.. As this Court has previously recognized, “it is indisputable that to maintain a
section 1962(c) action, at least two predicate acts must be pleaded against each defendant.”
P¢mé a janet Foad Fyr., Inc., 907 F. Supp. 914, 917 (D. Md. 1995). This requirement does not
necessarily require the plaintiff to allege that “each Defendant committed separate specific acts
.of mail or wire fraud.” .S`z¢)erz`orBan/s, 197 F. Supp. 2d at 323 (dismissing as “completely without
merit” the contention that plaintiff must allege that each Defendant engaged in specific acts
of wire fraud).

Contrary to Defendants’ contentions, the Amended Complaint sufficiently alleges that
all Defendants engaged in a pattern of racketeering activity. All defendants are alleged to have
committed multiple acts of mail and wire fraud by “sending fraudulent insurance applications
through the mail and wire, sending premium payments from undisclosed funding sources
through the wire, and rebating the premium payments back to the insureds and/ or the funding
sources through the wire.” (ECF No. 57, at 1| 262.) The Amended Complaint identifies a
particular insurance sale transaction conducted by Nadler which allegedly implicates her in the

broader pattern of the alleged racketeering activities and alleges that she “reported directly to

22

Network Partners.” (ECF l\lo. 57, at ll 29 n.3.) Even employing Rule 9(b)’s heightened
pleading requirements these allegations are sufficient at this lstage. Accordingly, the Motion
to Dismiss is DENIED as to Count 3.
D. Counts 4 and 5-Breach of Contract

In Count 4 of the Amended Complaint, Fidelity argues that l\letwork Partners breached
the Agency Agreement by extending credit to potential insurance customers for the purpose
of purchasing insurance and by falsely representing to the insureds that they would not need
to pay the full annual premiums for Fidelity’s life insurance products (ECF No. 57, at llll 282,
285.)` ln Count 5, Fidelity argues that each Agent Defendant breached an Insurance Product
Agreement by engaging in similar conduct (ld. at ll 297.) “In Maryland,
a breach of contract claim is sufficiently pled when the pleader ‘alleges the existence of a
contractual obligation’ and a ‘material breach of that obligation’ by the opposing party.” Yam
i). Hambuger Law Fz`mz, LLC, RDB-12-3096, 2014 WL 2964986, at *3 (D. Md. lune 30, 2014)
(quoting RRC Ne., LLC a BAA Md., irma-413 Md. 638, 994 A.2d 430, 442 (Md. 2010).

Fidelity has easily satisfied this requirement as to Network Partners Fidelity alleges
that Network Partners entered into an Agency Agreement in which it agreed to act as Fidelity’s
producer and agent for the purpose of selling insurance policies (Id. at ll 32.) Pursuant to
Section 15(vi) of this agreement, Network Partners was prohibited from “extend[ing] credit
for the purpose of purchasing or keeping any insurance product in force.” Network Partners
also allegedly violated this provision by financing the sale of life insurance to obtain
commissions (Id. at ll 199.) Pursuant to Section 8 of the Agency Agreement, Network

Partners agreed “to comply with the policies, procedures and other terms set forth in the

23

Company’s Market Conduct Guide (the ‘Guide’) and the Company’s Code of Ethical Conduct
for Producers and Employees (the ‘Code’) as either or both may be amended from time to
time.” (ld. at ll 283.) Section XI of the Guide listed fraudulent insurance acts, including to
“knowingly or willfully make any false or fraudulent statement in or with reference to any
application for insurance.” (Id. at ll 284.) The Guide also prohibited producers from making
“any statement (i.e., such as the policy will be ‘self-supporting’) or represent in any way that
premium payments will not be required . . . .” (Id. at ll 286.) Fidelity alleges that Network
Partners breached the provisions of the Guide by falsely representing, either directly or by
directing the other Defendants to do so, that the Insured could maintain insurance policies
from Fidelity without paying the full annual premiums (Id. at ll 287.)

Fidelity has also stated a breach of contract claim with respect to the Agent Defendants,
who entered into an lnsurance Producer Agreement with Fidelity. Section 13(vi) of this
agreement prohibited the agents from “extend[ing] credit for the purpose of purchasing or
keeping any insurance product in force.” By extending credit to the Insured, the Defendants
allegedly breached this provision (Id. at llll 199, 331.) In Section 5 of the Insurance Producer
Agreement, the Agent Defendants agreed to comply with the Guide, which, as just discussed,
prohibited the Defendants from making certain representations with respect to Fidelity’s
insurance products Fidelity alleges the Agent Defendants breached its contract by falsely
representing that the insureds would not need to pay the full annual premiums (Id. at ll 204.)
Accordingly, the Motion to Dismiss Counts 4 and 5 is DENIED.

E. Counts 6 and 7-_Rescission, Restitution, and Constructive Trust

24

As judge l-lollander of this Court has explained, Maryland law assigns the following
elements to a claim of rescission:

1) That lthe plainde was induced into assenting to the contract as the result of

fraud, negligent misrepresentation, undue influence or duress, or there was a

material breach by the other party, or there was a mutual or unilateral mistake

in contracting;

2) That he or she returned the consideration or was unconditionally willing to

return to the other party both the consideration that was given and any benefits

received under the contract;

3) That he or she exercised the right to rescind promptly and did not treat the

contract as a continuing obligation; and

4) That he or she gave notice of the intention to rescind

ll’/z'reman r). Fz'r.tt Manfner ch,é, ELH-12-2423, 2013 WL 5375248, at *16 (D. Md. Sept.
23, 2013) (citing Paul Mark Sandler & james K. Archibald, Pleading Causes of Action in
Maryland § 2.24, at 130 (5th Ed. 2013). ln some contexts, the filing of a Complaint may
provide sufficient notice of the plaintist intent to rescind N»éeng)fzné a Homecomz'ng.r Finamr`a/,
LLC, RDB-08-2746, 2009 WL 1663533, at *4 (D. Md. june 15, 2009) (finding that plaintiff
provided adequate notice of his intention to rescind under the Truth in Lending Act, 1 5 U.S.C.
§ 1601, et req., by filing a complaint seeking rescission as a remedy).

ln this case, Fidelity has not adequately pled a claim of rescission. Fidelity alleges that,
upon learning of the fraudulent scheme perpetuated by the Defendants, Fidelity gave notice
of its right to rescind the Agency Agreement “by filing its initial Co'mplaint.”l0 (ld. ll 316, 336.)
Problematically, the initial Complaint was asserted only against Abhinav Sharma, Requitel_.ife,

Inc., and “john Doe.” (ECF No. 1.) This “notice” was ineffective as to any other Defendant,

including those moving to dismiss Fidelity’s rescission claim. Accordingly, the Motion to

 

10 The proposed Second Amended Complaint relies on this same contention (ECF No. 159-6, at llll 2406,
2387)

25

Dismiss is GRANTED as to Count 6 and GRANTED as to Count 7 except as to Defendants
Sharma and Requ.iteLife.

F. Count S_Negligence by Failing to Act with the Fiduciary Duty Required
from Agent to Principal.

Defendant Network Partners argues that this claim must be dismissed because Fidelity
has not alleged that Network Partners owed a duty to Fidelity independent of its contractual
obligations Maryland law permits plaintiffs to allege the breach of fiduciary duty as a
component of a negligence claim. MacDoua]d a Patrz`az; LLC, No. 450, Sept. Term, 2016, 2017
WL 1788115, at *10 (Md. Ct. Spec. App. May 5, 2017). To allege a breach of fiduciary duty,
the plaintiff must demonstrate (1) the existence of a fiduciary relationship, (2) breach of the
duty owed by the fiduciary to the beneficiary, and (3) harm to the beneficiary resulting from
the breach.” ld. (citing Lyon a Campbe/!, 120 Md. App. 412, 439, cert denied 350 Md. 487
(1998)).

A negligence cause of action may not arise foley from a contractual relationship between
two parties lawyers Tir/e lar Co)p. a Rex Tir/e Corp., 282 F.3d 292, 293-94 (4th Cir. 2002).
However, “when an independent duty accompanies a contractual obligation, the independent
duty may give rise to a tort action.” ld. at 294. Maryland courts have held that precisely this
sort of actionable, independent duty arises from contracts between an insurance company and
its agent Id. (collecting Maryland case law). Accordingly, an insurance agent who temporarily
retains insurance premiums, rather than immediately forwarding them to the insurance
company, may be sued in negligence lawrence Co. qfl\l./l. a Mz'//er‘, 362 Md. 361, 765 A.2d

587 (2001).

26

ln this case, Fidelity, an insurance company, has brought a negligence claim against its
General Agent, Network Partners Accordingly, Maryland law recognizes that Network
Partners owes an independent duty of care to Fidelity. Fidelity has adequately alleged a breach
of this duty of care by alleging that Fidelity “offered insurance to the Insured with a reduced
annual premium, which scheme was solely in Network Partners’ best interest and was not in
the best interest of Fidelity” and “concealed that the Insured were not paying the entire first
year premiums.” ld. at llll 344-350. At this stage, these allegations are sufficient Accordingly,
the Motion to Dismiss is DENIED as to Count 8.
G. Count 9_Indemnification and Attorney’s Fees

Fidelity alleges that, pursuant to paragraph 21 of the Agency Agreement, Network '
Partners agreed to indemnify Fidelity and pay its attorney’s fees resulting from “any error or
omission; fraudulent, negligent or unauthorized act; or breach of this Agreement by you.” `
(ECF No. 57, at ll 359, Ex. D, at § 21.) Fidelity alleges that this provision has been triggered
based on its allegations against Network Partners of “fraud, conspiracy, negligence, and other
acts.” (ECF No. 57, at ll 360.) This Court has found that Fidelity has adequately pled claims
of fraud and negligence against Network Partners Accordingly, the Motion to Dismiss Count
9 is DENIED.

III. Motions to Strike

This litigation has proved contentious The parties have requested that this Court strike
several items from the record and have even levied accusations of anti-Semitism. (See, e.g.,
ECF No. 129-1, at 3.) Rule 12(f) of the Federal Rules of Civil Procedure governs motions to

strike and only permits the striking from a pleading of “any redundant, immaterial,

27

impertinent, or scandalous matter.” Motions to strike under Rule 12(f) are disfavored and
“should be denied unless the allegations have no possible relation to the controversy and may
cause prejudice to one of the parties.” Srbu/z‘q` a Braga, 290 F. Supp. 2d 637, 654-55 (D Md.
2003). Accordingly, “in reviewing motions to strike . . . federal courts have traditionally
‘view[ed] the pleading under attack in a light most favorable to the pleader.”’ Palmer 1). Oa)é/and
Famar, lnc., No. 5:10-cv00029, 2010 WL 2605179, at *2 (W.D. Va. june 24, 2010) (quoting
Clark v. Milam, 152 F.R.D. 66, 71 (S_.D. W. Va. 1993)).

A. Motions to Strike References to Hasidic and Orthodox jewish
Communities.

Both Defendants Evan Pescatore and Rebecca Nadler have asked this Court to strike
paragraphs 2 and 3 of the Amended Complaint. In paragraph 2, the Amended Complaint
alleges that the rebating scheme at the heart of this case “involves various members of the
I-Iasidic and Orthodoxjewish cornmunities.” (ECF No. 57, at ll 2.) Paragraph 3 alleges that
“leaders and members of these Hasidic and Orthodox jewish communities already have been
the subject of federal investigations and criminal proceedings.” (ld. at ll 3.) lt then references
two news articles concerning guilty pleas taken by a rabbi in Brooklyn, New York and a notary
public in Lakewood, Newjersey.

Plaintiff contends that references to these communities are “relevant to show that the
rebating fraud was deliberately designed to manipulate the trust inherent to groups that share
the same social or religious bond.” (ECF No. 137, at 22.) As paragraphs 2 and 3 only seek to
elucidate the rebating scheme’s connection to the Hasidic and Orthodox communities, is not
so scandalous that it warrants elimination from this litigation Accordingly, the Motion to
Strike these allegations is DENIED.

28

B. Motion to Strike reference to criminal proceedings against Evan
Pescatore.

Evan Pescatore separately seeks to strike the Amended Complaint’s reference to a
criminal indictment against him in New_jersey and the related statements of a prosecutor (Id.
at jjjj 4-8.) In a Notice of Supplemental Authority (ECF No. 143), Pescatore informs the Court
that the Superior Court of New _]ersey has dismissed the indictments against him. (EC‘r'" No.
143.) While the relevance of these allegations is somewhat opaque, they at least relate to
Pescatore’s involvement in the insurance industry and suspicions of wrongdoing Accordingly,
this Court does not find that the allegations are so scandalous and impertinent that they
warrant excision from the record. Accordingly, the Motion to Sttike these Allegations is
DENIED.

C. Motion to Strike ]ury Dernand.

Additionally, Evan Pescatore seeks to strike Fidelity’s jury demand, citing Section 29
of the Producer Agreement, titled “Dispute Resolutjon; ]urisdiction,” attached as Exhibit E
to the Amended Complaint. (ECF No. 129-1, at 21.)l That Section states:

The parties hereto mutually agree that all suits and special proceedings brought

with respect to this Agreement . . . shall be brought only in the courts of the

State of Maryland located in the City of Baltimore and of the United States
District Court for the District of Maryland - Northern Division.

The parties mutually agree that that they . . . . waive a trial by jury of any
controversy or issue arising under or with respect to [the Producer] Agreement,
any other agreement or document received or delivered in connetion with [the
Producer] Agreernent or with respect to any aspect of [the Product and
Fidelity’s] relationship that shall now or hereafter exist.”

29

Fidelity’s only response to this argument is that it “has set forth an alternate claim for
relief that the Insurance Producer `Agreement is rescinded,” thereby preserving its right to
pursue a jury trial. (ECF No. 137, at 20 n.6.) As explained iupra, Fidelity has failed to allege a
claim of rescission. Accordingly, its sole argument on this issue is unavailing Fidelity itself
has alleged that it entered into this agreement and has sought to enforce its jurisdictional
provisions, which requires the parties consent to suit in this Court. Accordingly, there appears
to be no reason to permit Fidelity to pursue a jury trial against Mr. Pescatore, or any Defendant
alleged to have entered into the Producer Agreement. Nevertheless, this Court will hold this
matter in abeyance The parties have not adequately briefed the issue, and it would be unfair
to hold Fidelity to a footnote contained in its Response to an alternative argument in
Pescatore’s Motion to Dismiss. Accordingly, the Motion to Strike this ]ury Demand is
DENIED \X/ITHOUT PRE]UDICE.

D. Motion to Strike Notice of Supplemental A_uthority.

ln a subsequently filed Notice of Supplemental Authority (ECF No. 146), Network
Partners has attempted to supplement its l\/Iotion to Dismiss (ECF No. 121) by attaching
filings associated with the Sharrna and RequiteLife bankruptcy proceedings Fidelity has
petitioned this Court to strike these materials (ECF No. 147.) These so-called “supplemental
authorities” are wholly irrelevant to the pending Motion to Dismiss.11 Accordingly,
Defendant’s Notice of Supplernental Authorities (ECF No. 146) is HEREBY STRICKEN

from the record.

 

11 This Court takes no position on their relevance to other matters.

30

CONCLUSION

For the reasons stated above, Plaintiff’ s l\/Iotion for Leave to File a Second Amended
l Complaint (ECF No. 159) is DENIED WITHOUT PRE]UDICE to refile a more succinct
pleading The motions to dismiss (ECF Nos. 88, 96, 121, 129) are DENIED IN PART AND
GRANTED IN PART. Specifically, lCount 2 of the Amended Complaint is DISMISSED;
Count 6 is DISMISSED; and 7 is DISMISSED as to all Defendants except Sharma and
Requitel_.ife, lnc. Plaintiff’s Motion for Relief in Scheduling Rule 26({) Conference (ECF No.
91) is DENIED AS MOOT. The Notice of Supplemental Authority (ECF No. 146) is

HEREBY STRICKEN.

The following claims remain:

 

 

 

 

 

 

 

 

 

 

 

Count Claim Defendant
1 Fraud Network Partners, Agent Defendants,
and Other Person Does
3 Violation of Racketeer Influenced & Network Partners, the Agent
Corrupt Organizations Act Defendants, and Other Person Does
4 Breach of Contract Network Partners
5 Breach of Contract Agent Defendants
7 Rescission, Restitution, and Sharma and RequiteLife
l Constructive Trust (in the
Alternative)
8 Negligence by Failing to Act with the Network Partners
Fiduciary Duty Required from Agent
to Principal -
9 Indemnification and Attorneys’ Fees Network Partners

 

 

A separate Order follows.

Dated: March 29, 2019

/€l(.@: M:

Richard D. Bennett
United States District]udge

31

